     Case 2:13-cv-02008-WBS-CKD Document 17 Filed 08/05/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
                                     SACRAMENTO DIVISION
10
11 DEBRA ROY,                                         Case No.: 2:13-cv-02008-WBS-CKD
12
                              Plaintiff,              ORDER GRANTING JOINT
13                                                    STIPULATION OF DISMISSAL WITH
              vs.                                     PREJUDICE
14
15 MIDLAND CREDIT MANAGEMENT,
   INC.; and DOES 1-10, inclusive,
16
17                            Defendants.
18
19
               The parties have filed a joint stipulation to dismiss this action with prejudice
20
     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Good cause appearing,
21
     this Court grants the parties’ joint stipulation and dismisses this action with
22
     prejudice, with each party to bear its own attorneys’ fees and costs.
23
               IT IS SO ORDERED.
24
     Dated: August 5, 2021
25
26
27
28

     P:01479848.1:87025.027                                          Case No.: 2:13-cv-02008-WBS-CKD
                              JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
